DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a front-wheel suspension”, “at least one sensor”, “a transformation and control unit”, in addition, the various “means for” limitations must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10, line 4 recites the limitation “a steering angle” which should be changed to “the steering angle”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 – 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim contains subject matter, “a transformation and control unit”, which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.  The claim limitation “means for minimizing the feedback torque error as a change in a steering-wheel feedback torque” recited in claim 18, line 11 – 12 and claim 20, lines 14 – 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The means for minimizing the feedback torque error as a change in a steering-wheel feedback torque is “a controller” as recited in page 13, line 28 – 29 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, lines 7 – 8 recites the limitation “an actual steering-wheel torque is close to the target steering-wheel torque”.  However, the limitation “is close to” is indefinite since there is nothing in the Specification which provides any indication as to what range of specific activity is covered by the term “is close to”.  Additionally, see claim 11, line 4 and claim 13, line 3.  Claims 12 and 14-17 are rejected based upon claim dependency.
Claim 14 recites the limitation "the torque in the column axle" in line 1.  There is insufficient antecedent basis for the limitations “the torque” and “the column axle” in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tamaki et al. (US 2007/0144824 A1).
For claim 10, Tamaki et al. discloses a method of controlling a feedback torque actuator M in a steering system 1, comprising:
[generating at least one input signal with a sensor 28 of a steering angle Θ] (page 2, paragraphs [0038] which states the steering angle is detected by the steering sensor 28 … input into the steering torque control apparatus 30);
[determining the steering angle from the at least one input signal] (page 2, paragraph [0035], the steering angle is determined based on a motor rotating speed detected by a rotation angle sensor 27]);
[transforming the at least one input signal to a target steering-wheel torque Ts] (page 3, paragraph [0051] which states “the self-aligning torque computing means 31 multiplies the self-aligning base torque Tsb extracted by the self-aligning base torque extracting means 32 based on the steering angle .theta. by the self-aligning torque multiplication coefficient ks extracted by the self-aligning torque multiplication coefficient extracting means 33 based on the vehicle speed V by means of a multiplying means 34, and calculates the self-aligning torque Ts”, page 3, paragraph [0061] which states “the self-aligning torque Ts is set to a target steering torque”);
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 2007/0144824 A1) in view of Ishikawa et al. (US 2007/0192005 A1).
For claim 11, Tamaki et al. does not explicitly disclose the method further comprising disposing an assistance actuator below the feedback torque actuator, wherein the assistance torque actuator has a gain such that a torque in a column axle above the assistance actuator is such that the actual steering-wheel torque is close to the target steering-wheel torque.

[determining the steering angle from the at least one input signal] (page 3, paragraph [0034], wherein the steering angle sensor detects a rotation (i.e. the steering angle));
[transforming the at least one input signal to a target steering-wheel torque T.sub.snref] (page 4, paragraph [0046], wherein a target torque calculating portion 16 calculates a target torque T.sub.snref in accordance with the steering angle .theta..sub.s of a steering wheel 3); and
[an assistance actuator 2 below the feedback torque actuator] (fig. 1, [wherein the another electric motor 2 for generating an auxiliary steering torque] (page 3, paragraph [0035]) is below [the electric motor 1 for driving the gear device] (page 3, paragraph [0033])), [wherein the assistance torque actuator has a gain such that a torque in a column axle 8 above the assistance actuator is such that the actual steering-wheel torque is close to the target steering-wheel torque] (page 1, paragraph [0010] states the auxiliary steering torque generated by the second electri motor coincides with the target torque and page 5, paragraph [0058] – [0060] states wherein a first command value (v.sub.1) is calculated for rotation angle of the first electric motor, a second command value (v.sub.2) is calculated for torque generated by the second electric motor, wherein gain matrixes “F” and “G” are used in calculating first and second compensation amounts are added to correction command amounts, the added values become command values “i.sub.gref” and “i.sub.pref” for the electric motors 1 and 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use a steering system with electric motors of Ishikawa et al. with controlling a feedback torque actuator of Tamaki et al. to allow for a .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 2007/0144824 A1) in view of Fujita et al. (US 2008/0066994 A1).
For claim 14, Tamaki does not explicitly disclose the method wherein the torque in the column axle is compensated for deviation from an ideal torque in the column axle by adding a compensation torque to the target steering-wheel torque, whereby the closed loop current control obtains the target steering-wheel torque.
Fujita et al. discloses an electric power steering apparatus (fig. 1), wherein a torque in a column axle 12 [is compensated for deviation from an ideal torque in the column axle by adding a compensation torque to the target steering-wheel torque] (page 6, paragraph [0055], wherein a target assist torque calculation unit 33 calculates a target assist torque T* by adding a base assist torque Tas and a compensation torque Tc together, the base assist torque is based on steering torque Th and a vehicle speed v, page 6, paragraph [0060]), whereby the closed loop current control obtains the target steering-wheel torque.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the torque compensation as taught by Fujita et al. with controlling a feedback torque actuator of Tamaki et al. to allow for producing a steering assist torque based on the degree of necessity for the steering assist in order to reduce the burden on a driver even if a malfunction occurs.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 2007/0144824 A1) in view of Ishikawa et al. (US 2007/0192005 A1), and further in view of Fujita et al. (US 2008/0066994 A1).

Fujita et al. discloses an electric power steering apparatus (fig. 1), wherein a torque in a column axle 12 [is compensated for deviation from an ideal torque in the column axle by adding a compensation torque to the target steering-wheel torque] (page 6, paragraph [0055], wherein a target assist torque calculation unit 33 calculates a target assist torque T* by adding a base assist torque Tas and a compensation torque Tc together, the base assist torque is based on steering torque Th and a vehicle speed v, page 6, paragraph [0060]), whereby the closed loop current control obtains the target steering-wheel torque.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the torque compensation as taught by Fujita et al. with controlling a feedback torque actuator of Tamaki et al. modified as above to allow for producing a steering assist torque based on the degree of necessity for the steering assist in order to reduce the burden on a driver even if a malfunction occurs.
Claims 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 2007/0192005 A1) in view of Hironaka et al. (US 2004/0186641 A1).
For claim 18, Ishikawa et al. discloses a feedback torque actuator control device for a steering system 11, comprising:
a feedback torque actuator 1; 
a column axle 5, 8, 9;

a transformation and control unit 100 [that prepares the at least one input signal for input to different types of controller] (page 3, paragraph [0043]);
[means for controlling a feedback torque] (page 5, paragraph [0058] – [0060], via feedback portions, wherein the torque command amounts to the electric motors 1 and 2 are given in a form of electric current);
[means for defining a steering angle to a target steering-wheel torque] (page 4, paragraph [0046], target torque calculating portion 16); but does not explicitly disclose: 
means for determining a feedback torque error; and
means for minimizing the feedback torque error as a change in a steering-wheel feedback torque.
Hironaka et al. discloses an electric power steering apparatus (page 3, paragraph [0037]) comprising a linkage 107, 108 between front axle road wheels 109 and a column axle 102, 103 wherein the linkage includes a steering rack 107 with associated tie rods 108 connected via a pinion 105a to the column axle] (fig. 8, page 1, paragraph [0002] and page 3, paragraphs [0029] and [0037]);
a controller 1 which includes [means for determining a feedback torque error] (fig. 5, page 4, paragraph [0047], wherein fig. 5 represents characteristics of the motor current relative to the target motor current); and
[means for minimizing the feedback torque error as a change in a steering-wheel feedback torque] (page 4, paragraph [0048] and [0049], states it is possible to set a desired 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the means for determining feedback and means for minimizing feedback torque as taught by Hironaka et al. with controlling a feedback torque actuator of Ishikawa et al. to allow for minimizing a difference between actual and target steering assisting motor currents, thereby achieving a sufficient steering assist and the assisted steering feel of a vehicle driver can be enhanced significantly.
For claim 19, Ishikawa et al. modified as above discloses the feedback torque actuator control device further comprising an assistance actuator 2 [that has a gain related to a torque in the column axle] (page 5, paragraph [0058] – [0060]).
For claim 20, Ishikawa et al. discloses a vehicle steering system VGTS, EPS, comprising:
[a linkage 7 between front axle road wheels (page 3, paragraph [0032]) and a column axle 5, 8, 9, wherein the linkage includes a steering rack 7 connected via a pinion 9 to the column axle] (fig. 1, page 3, paragraph [0031]);
a steering feedback actuator 1 having an assistance motor 1 and an electric control unit (ECU) for giving feedback to a vehicle driver;
a steering wheel 3 [to which the vehicle driver applies a driver torque] (page , paragraph [0035]); 
[at least one sensor (page, paragraphs [0031] and [0034] torque sensor 4, steering angle sensor, another steering sensor) for generating at least one input signal] (page 3, paragraph [0043]); 

[means for controlling a feedback torque] (page 5, paragraph [0058] – [0060], via feedback portions, wherein the torque command amounts to the electric motors 1 and 2 are given in a form of electric current);
[means for defining a steering angle to a target steering-wheel torque] (page 4, paragraph [0046], target torque calculating portion 16); but does not explicitly disclose 
tie rods associated with the steering rack;
means for determining a feedback torque error; and
means for minimizing the feedback torque error as a change in steering-wheel feedback torque.
Hironaka et al. discloses an electric power steering apparatus (page 3, paragraph [0037]) comprising a linkage 107, 108 between front axle road wheels 109 and a column axle 102, 103 wherein the linkage includes a steering rack 107 with associated tie rods 108 connected via a pinion 105a to the column axle] (fig. 8, page 1, paragraph [0002] and page 3, paragraphs [0029] and [0037]);
a controller 1 which includes [means for determining a feedback torque error] (fig. 5, page 4, paragraph [0047], wherein fig. 5 represents characteristics of the motor current relative to the target motor current); and
[means for minimizing the feedback torque error as a change in a steering-wheel feedback torque] (page 4, paragraph [0048] and [0049], states it is possible to set a desired steering assist at an initial manual steering stage when the vehicle driver has just started turning the steering wheel, wherein a corrected current value ISP is used for feedback control).

For claim 21, Ishikawa et al. modified as above discloses the steering system further comprising a steering assistance actuator 2 [connected to the linkage] (fig. 1 of Ishikawa and fig. 8 of Hironaka et al.), [the steering assistance actuator having a gain related to a torque in the column axle] (page 5, paragraph [0058] – [0060]).

Allowable Subject Matter
Claims 12, 13, 16, 17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Electric power steering apparatus comprising feedback control:
US-20140238770-A1
US-20070199764-A1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611